Case 1:20-cv-09732-AT Document 30 Filed 07/29/21 Page 1of1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

BREEANA GEORGE, DOC #:
DATE FILED: 7/29/2021

Plaintiff,

 

-against-

20 Civ. 9732 (AT)

RIVERSIDE PARK CONSERVANCY,
ORDER
Defendant.

ANALISA TORRES, District Judge:

 

 

The Court’s order of July 28, 2021, ECF No. 29, is VACATED. The parties’ motion at ECF
No. 28 is GRANTED.

SO ORDERED.

Dated: July 29, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge
